DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (R1-1720182 as submitted by the applicant with IDS dated 02/19/2021) in view of Qualcomm (R1-1718541 as submitted by the applicant with IDS dated 02/19/2021).
Regarding claims 1, 8 and 14, CATT teaches a user equipment (UE) comprising: a transceiver configured to: receive configuration information on a set of transmission configuration indicator (TCI) states (section 1), wherein each of the TCI states refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) (section 3.2.1) and is associated with downlink (DL) data and UE- specific DL control information (DCI) (section 2.2.2); and receive a TCI state update (“the TCI state is updated using either RRC or RRC + MAC-CE based approach” in section 2.2); and a processor operably connected to the transceiver, the processor configured to: decode the TCI state update (section 2.2).  .
Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (R1-1720182 as submitted by the applicant with IDS dated 02/19/2021) in view of Qualcomm (R1-1718541 as submitted by the applicant with IDS dated 02/19/2021) and further in view of Zhao et al. (US 9,686,798).
Regarding claims 2, 9 and 15, CATT in view of Qualcomm teaches the limitations in claims 1, 8 and 14 as shown above.  Qualcomm also teaches the TCI state update is signaled via a DL-related DCI (“apply DCI based update of TCI states in addition to RRC based configuration” in page 8 and “TCI field for PDSCH in the DL-related DCI” in page 9).  CATT in view of Qualcomm, however, does not teach DCI that includes a previously received DL assignment.  Zhao teaches DCI that includes a previously received DL assignment (“DCI messages having previously allocated resources” in Column 2 Line 42-43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify CATT in view of Qualcomm to have DCI that includes a previously received DL assignment as taught by Zhao in order to avoid collision (Column 2 Line 46). 
Claims 3-5, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (R1-1720182 as submitted by the applicant with IDS dated 02/19/2021) in view of Qualcomm (R1-.
Regarding claims 3, 10 and 16, CATT in view of Qualcomm teaches the limitations in claims 1, 8 and 14 as shown above.  CATT in view of Qualcomm, however, does not teach the TCI state update is signaled via a specific-purpose DCI for the TCI state update.  Samsung teaches the TCI state update is signaled via a specific-purpose DCI for the TCI state update (DL DCI includes TCI information (section 2.1), also see “UE-group common DCI” and “UE-specific fallback DCI” in section 2.2)).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify CATT in view of Qualcomm to have the TCI state update is signaled via a specific-purpose DCI for the TCI state update as taught by Samsung in order to support different kind of DCI formats (section 2.2).
Regarding claims 4, 11 and 17, Samsung teaches the specific-purpose DCI is UE-specific and can only be decoded by the UE (“UE-specific fallback DCI” in section 2.2)).
Regarding claims 5, 12 and 18, Samsung teaches the specific-purpose DCI is UE-group DCI and can be decoded by a plurality of UEs including the UE (“UE-group common DCI” in section 2.2)).
Claims 6, 7, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (R1-1720182 as submitted by the applicant with IDS dated 02/19/2021) in view of Qualcomm (R1-1718541 as submitted by the applicant with IDS dated 02/19/2021) and further in view of LG Electronics (R1-1909486 as submitted by the applicant with IDS dated 02/19/2021).
Regarding claims 6, 13 and 19, CATT in view of Qualcomm teaches the limitations in claims 1, 8 and 14 as shown above.  CATT in view of Qualcomm, however, does not teach the processor is further configured to apply the TCI state update to a transmission of uplink (UL) data and a physical uplink control channel (PUCCH) allocated to the UE.  LG Electronics teaches the processor is further configured to apply the TCI state update to a transmission of uplink (UL) data and a physical uplink control channel (PUCCH) allocated to the UE (see “re-use the TCI states activated for PDSCH for UL TCI for PUSCH” in 
Regarding claims 7 and 20, LG Electronics teaches processor is further configured to use a separate TCI state update for a transmission of uplink (UL) data and a physical uplink control channel (PUCCH) allocated to the UE (“indicating the panel/beam of PUCCH through UL-TCI” in section 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414